COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                                 FORT WORTH


                              NO. 02-13-00134-CV



SO SON HARABEDOFF AND SO                                             APPELLANT
SON HARABEDOFF AS
EXECUTOR OF ESTATE OF
U\RRY R. HARABEDOFF,
DECEASED
                                       V.


FORT WORTH EMPLOYEES'                                                 APPELLEE
RETIREMENT FUND




         FROM THE 96TH DISTRICT COURT OF TARRANT COUNTY




                                    ORDER




      On May 1, 2013, we sent the parties a letter suggesting that this case may

be appropriate for referral to an alternative dispute resolution procedure. On May

13, 2013, appellee filed a written objection to the proposed referral. Because we

have determined that there is a reasonable basis for the objection, we sustain the

objection.
      The clerk's record and reporter's record are due on or before Monday,

May 20, 2013.

      The clerk of this court is directed to transmit a copy of this order to the

attorneys of record, the trial court judge, the trial court clerk, and the court

reporter.

      DATED May 14, 2013.




                                           PER CURIAM